Citation Nr: 9919129	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-01 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to a service-connected disability.

The Board notes that in May 1998, this case was remanded so 
the veteran could be provided with a hearing.  In May 1999, a 
hearing was conducted before the undersigned Member of the 
Board.


REMAND

The veteran is presently assigned a 60 percent disability 
rating for his service-connected fracture of the right tibia, 
status post septic arthritis of the right knee, with knee 
instability, partial medical meniscectomy, and calf atrophy.  
The Board notes that this 60 percent rating was assigned by 
the RO on an extraschedular basis based on a January 1997 
recommendation by the Compensations and Pension Service.  The 
is the veteran's only service-connected disability.

The veteran contends that he is entitled to a total rating 
because his service-connected right knee disability is of 
such severity as to render him unable to maintain 
substantially gainful employment.  He also contends that the 
current severity of his knee condition is a direct result of 
an infection he suffered after undergoing right knee surgery 
at a VA hospital in April 1992.  

The Board notes that the veteran's current claim of 
entitlement to a total rating based on individual 
unemployability was filed in September 1997.  The record 
shows that earlier that month, the veteran withdrew by signed 
correspondence all previous claims he had pending before the 
Board, which included a claim of entitlement to an extension 
of benefits under 38 C.F.R. § 4.30 (1998), and a claim of 
entitlement to an increased rating for his right knee 
disability.  These claims had been the subject of a Board 
remand in April 1996.  The veteran had also brought a tort 
claim against the VA, which was settled in July 1996.  The 
record reflects that these withdrawn claims, as well as his 
tort claim, all arose after the arthroscopy with knee 
manipulation that was performed at the VA hospital in April 
1992 led to an infection and the worsening of his right knee 
condition.

Due to the worsening of his knee condition as a result of 
this surgery, the veteran underwent numerous private and VA 
medical examinations between 1992 and 1996, both as treatment 
for his knee condition, and in conjunction with his claims 
for VA benefits.  This ongoing treatment included several 
periods of VA hospitalization for which the veteran was 
granted temporary 100 percent evaluations under 38 C.F.R. 
§ 4.30, including a period of inpatient hospitalization 
between June 1992 and October 1992 that resulted in the loss 
of the veteran's business.

However, the overall medical evidence submitted in 
conjunction with his withdrawn claims demonstrates some 
ambiguity regarding the present severity of his right knee 
condition.  In June 1993, Dr. R.G., a private physician who 
was treating the veteran at that time, indicated that the 
veteran's right knee was "destroyed" and that he was 
permanently disabled as a result of his severe infection.  
Further, in October 1993, another private physician, Dr. 
B.Y., wrote that the veteran had suffered extensive damage to 
his right knee, and, as a result of the infection, is 
permanently disabled and more prone to the further 
development of infections in the knee.  However, neither of 
these examiner's addressed the affect that the veteran's 
right knee disability would have on his ability to maintain 
employment.  

Additionally, the last medical evidence of record is the July 
1996 VA examination, and it appears that the purpose of that 
examination was primarily to determine whether the veteran's 
right knee disability was aggravated by his 1992 VA inpatient 
care.  The VA examiner noted that a six-month period of 
inpatient care caused the veteran to lose his business, but 
did not address whether the current severity of his knee 
condition affects the veteran's ability to maintain 
employment.  Since September 1997, when his previous claims 
were withdrawn, and the veteran filed his current claim of 
entitlement to a total rating, no additional medical evidence 
has been submitted, and no further VA examinations have been 
conducted.

Therefore, due to the ambiguous medical findings of record, 
and because no medical evidence has been submitted since the 
veteran filed his current claim, the Board finds that another 
VA orthopedic examination is necessary in order to determine 
the current nature and severity of the veteran's right knee 
condition.  Additionally, because none of the medical 
examiners of record have addressed the affect of the 
veteran's right knee disability on his ability to maintain 
employment, the Board finds that a social and industrial 
survey would be also helpful, in order to determine if the 
veteran is, in fact, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  A social and industrial survey should 
be conducted by VA to assess the 
veteran's recent employment history and 
day-to-day functioning.  The veteran's 
claims folder should be made available to 
the VA social worker prior to the survey.  
The individual conducting the survey 
should express an opinion with complete 
rationale as to the impact of the 
veteran's knee disability on his ability 
to secure or follow a substantially 
gainful occupation.  The report of the VA 
social and industrial survey should be 
associated with the veteran's claims 
folder.

2.  The veteran's VA vocational 
rehabilitation file should be obtained 
and associated with his claims folder.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current nature and severity of his 
right knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
pertinent diagnostic studies should be 
performed, including range of motion 
studies, and the examiner is asked to 
comment on the veteran's functional 
impairment due to objective pain on 
motion, if observed.  The examiner is 
also instructed to express an opinion as 
to the degree of industrial impairment 
associated with the veteran's service-
connected knee disability, and whether 
this disability renders the veteran 
unable to follow substantially gainful 
employment.  The report of the VA 
examination should be associated with the 
veteran's claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the claim of entitlement to 
a total rating based on individual 
unemployability due to a service-
connected disability, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
and his representative are free to submit additional evidence 
and argument on the question at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  No action is 
required of the veteran until he is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

